Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 25 October 2022, and IDS, filed 25 October 2022, to the Original Application, filed 4 August 2020.

2. 	Claims 1, 3-8, 10-21, and 23-25 are pending.  Applicant has cancelled claims 2, 9, and 22.  Claims 1, 8, 15, 20, and 24 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 25 October 2022 was filed after the mailing date of the original application on 4 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-8, 10-21, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Kofahi (U.S. Publication 2014/0006424 A1).
	As per independent claim 1, Al-Kofahi discloses a computer-implemented method using promise identifiers for documents (See Al-Kofahi, Abstract), the computer-implemented method comprising:
	processing, by a processor, a document comprising a reference, wherein processing comprises natural language processing (NLP) the document and wherein the reference is one of a footnote and an appendix (See Al-Kofahi, paragraphs 0014, 0044, 0106, 0123, and Figure 13, describing using natural language processing to identify citations [references] to be including within a document, the citations to be included as footnotes or endnotes within the document);
	identifying, by the processor, the reference included in the document, wherein the reference is identified using a keyword matching of the reference (See Al-Kofahi, Abstract and paragraphs 0106 and 0053, describing identifying citations or references by matching key words or terms);
	generating, by the processor, a promise context for the reference in the document, wherein the promise context includes a promise identifier, the reference, and a span of text that includes a sentence including the reference (See Al-Kofahi, paragraphs 0058-0059, 0098, 0101, and 0121, describing a marker [promise identifier], the reference [citation], and collected text co-located with the marker, such as the sentence preceding the citation,  [a span of text that includes a sentence including the reference], which forms a citation locus [promise context]); and
	responsive to processing the document, resolving, by the processor, the promise identifier for the reference by providing data of the reference associated with the promise identifier, wherein the data of the reference is located within the document (See Al-Kofahi, Abstract, and paragraphs 0008 and 0014, describing resolving the marker [promise identifier] by inserting the citation [reference] within the document at the location indicated by the marker [promise identifier]).
	As per dependent claim 3, Al-Kofahi discloses the limitations of claim 1 as described above.  Al-Kofahi also discloses further comprising identifying a plurality of references in the document (See Al-Kofahi, paragraphs 0045, 0047, and 0069).
	As per dependent claim 4, Al-Kofahi discloses the limitations of claim 3 as described above.  Al-Kofahi also discloses further comprising responsive to identifying the plurality of references, generating a promise identifier for each of the plurality of references (See Al-Kofahi, paragraph 0121).
	As per dependent claim 5, Al-Kofahi discloses the limitations of claim 4 as described above.  Al-Kofahi also discloses wherein the promise identifier for each of the plurality of references in the document is generated prior to resolving any of the promise identifiers for the plurality of references (See Al-Kofahi, Figure 13, elements 1302 and 1304, and paragraph 0123).
	As per dependent claim 6, Al-Kofahi discloses the limitations of claim 1 as described above.  Al-Kofahi also discloses further comprising displaying a span of text including the promise identifier (See Al-Kofahi, Figure 13, element 1308).
	As per dependent claim 7, Al-Kofahi discloses the limitations of claim 1 as described above.  Al-Kofahi also discloses further comprising displaying the data of the reference associated with the promise identifier (See Al-Kofahi, Figure 13).
	As per independent claim 8, Al-Kofahi discloses a system (See Al-Kofahi, Figure 1) comprising:
	natural language processing (NLP) engine; a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations… (See Al-Kofahi, Figure 1).
	Independent claim 8 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1. 
	As per dependent claim 10, Al-Kofahi discloses the limitations of claim 8 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3. 
As per dependent claim 11, Al-Kofahi discloses the limitations of claim 10 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4. 
As per dependent claim 12, Al-Kofahi discloses the limitations of claim 11 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5. 
As per dependent claim 13, Al-Kofahi discloses the limitations of claim 8 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6. 
As per dependent claim 14, Al-Kofahi discloses the limitations of claim 8 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7. 
As per independent claim 15, Al-Kofahi discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations… (See Al-Kofahi, Figure 1).
Independent claim 15 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1. 
As per dependent claim 16, Al-Kofahi discloses the limitations of claim 15 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3. 
As per dependent claim 17, Al-Kofahi discloses the limitations of claim 16 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4. 
As per dependent claim 18, Al-Kofahi discloses the limitations of claim 17 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5. 
As per dependent claim 19, Al-Kofahi discloses the limitations of claim 15 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claims 6 and 7 above, and is additionally rejected along the same rationale as used in the rejection of claims 6 and 7. 
As per independent claim 20, Al-Kofahi discloses a computer-implemented method using promise identifiers for documents… (See Al-Kofahi, Abstract).
Independent claim 20 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1. 
As per dependent claim 21, Al-Kofahi discloses the limitations of claim 20 as described above.  Al-Kofahi also discloses responsive to resolving the first promise identifier, identifying a subsequent reference included in the document; generating a subsequent promise identifier for the subsequent reference in the document; and resolving the subsequent promise identifier for the subsequent reference by providing data of the subsequent reference associated with the subsequent promise identifier (See Al-Kofahi, Figure 13, elements 1302 and 1304, and paragraph 0121).
As per dependent claim 23, Al-Kofahi discloses the limitations of claim 20 as described above.  Claim 23 additionally incorporates substantially similar subject matter as that of claims 6 and 7 above, and is additionally rejected along the same rationale as used in the rejection of claims 6 and 7. 
As per independent claim 24, Al-Kofahi discloses a computer program product using promise identifiers for documents… (See Al-Kofahi, Figure 1).
Independent claim 24 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1. 
As per dependent claim 25, Al-Kofahi discloses the limitations of claim 24 as described above.  Claim 25 additionally incorporates substantially similar subject matter as that of claim 21 above, and is additionally rejected along the same rationale as used in the rejection of claim 21. 


5. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Response to Arguments

6.	Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive.
Applicant argues that Al-Kofahi fails to teach generating, by the processor, a promise context for the reference in the document, wherein the promise context includes a promise identifier, the reference, and a span of text that includes a sentence including the reference, as recited in amended claims 1, 8, 15, 20, and 24.  The Office respectfully disagrees.  Al-Kofahi teaches a marker [promise identifier], the reference [citation], and collected text co-located with the marker, such as the sentence preceding the citation,  [a span of text that includes a sentence including the reference], which forms a citation locus [promise context] (See Al-Kofahi, specifically paragraphs 0058-0059).  
The dependent claims remain rejected based on their dependency from rejected base claim(s) and for the reasons stated above.
Therefore the Office maintains that Al-Kofahi teaches the limitations recited in the claimed invention, as filed 25 October 2022.



Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Bennett (U.S. Patent 7,769,586 B2) discloses a computer-aided transcription system using pronounceable substitute text with a common cross-reference library.
- Chu (U.S. Patent 11,132,505 B2) discloses a Chinese composition reviewing system.


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176